IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                   No. 00-50607
                                 Summary Calendar



      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                       versus

      SHIRKERY AMIN ABDUL MUHYEE,
      also known as Secret, also known as
      Shirkery Muhyee,

                                                    Defendent-Appellant.


                  Appeal from the United States District Court for
                           the Western District of Texas
                            (USDC No. W-00-CR-9-2)
          _______________________________________________________
                                February 2, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Shirkery Amin Abdul Muyhee appeals the district

court’s denial of his motion to correct his sentence. His appeal lacks any arguable


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
merit for two reasons. First, he waived his right to appeal. And second, Rule 35

has no application to his contention because he complains of no “arithmetical,

technical, or other clear error.” See FED. R. CRIM. P. 35(c).

      Affirmed.




                                          2